Case 3:17-cv-00072-NKM-JCH Document 1052 Filed 09/08/21 Page 1 of 5 Pageid#: 17578




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    MARCUS MARTIN, NATALIE ROMERO,
    CHELSEA ALVARADO, THOMAS BAKER
    and JOHN DOE,
                          Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES       Civil Action No. 3:17-cv-00072-NKM
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                           Defendants.

         RESPONSE TO DEFENDANT FIELDS’ MOTION TO PERMIT VIRTUAL
                          ATTENDANCE AT TRIAL
Case 3:17-cv-00072-NKM-JCH Document 1052 Filed 09/08/21 Page 2 of 5 Pageid#: 17579




           Given Defendant Fields’s incarceration, Plaintiffs have no objection to his participating in

   the trial remotely, through any of the suggested means detailed in his September 3 Motion to

   Permit Virtual Attendance at Trial (ECF No. 1038). However, Plaintiffs maintain our objection to

   Defendant Fields being permitted to testify at trial for all the reasons outlined in Plaintiffs’ pending

   Motion for Sanctions Against Defendant James Alex Fields, Jr. (ECF No. 1003).



   Date: September 8, 2021

                                                           Respectfully submitted,



                                                           Roberta A. Kaplan (pro hac vice)
                                                           Julie E. Fink (pro hac vice)
                                                           Gabrielle E. Tenzer (pro hac vice)
                                                           Michael L. Bloch (pro hac vice)
                                                           Yotam Barkai (pro hac vice)
                                                           Emily C. Cole (pro hac vice)
                                                           Alexandra K. Conlon (pro hac vice)
                                                           Jonathan R. Kay (pro hac vice)
                                                           Benjamin D. White (pro hac vice)
                                                           KAPLAN HECKER & FINK LLP
                                                           350 Fifth Avenue, Suite 7110
                                                           New York, NY 10118
                                                           Telephone: (212) 763-0883
                                                           rkaplan@kaplanhecker.com
                                                           jfink@kaplanhecker.com
                                                           gtenzer@kaplanhecker.com
                                                           mbloch@kaplanhecker.com
                                                           ybarkai@kaplanhecker.com
                                                           ecole@kaplanhecker.com
                                                           aconlon@kaplanhecker.com
                                                           jkay@kaplanhecker.com
                                                           bwhite@kaplanhecker.com

                                                           Counsel for Plaintiffs




                                                      2
Case 3:17-cv-00072-NKM-JCH Document 1052 Filed 09/08/21 Page 3 of 5 Pageid#: 17580




         Of Counsel:


    Robert T. Cahill (VSB 38562)                  Karen L. Dunn (pro hac vice)
    COOLEY LLP                                    William A. Isaacson (pro hac vice)
    11951 Freedom Drive, 14th Floor               Jessica Phillips (pro hac vice)
    Reston, VA 20190-5656                         PAUL WEISS RIFKIND WHARTON &
    Telephone: (703) 456-8000                     GARRISON LLP
    Fax: (703) 456-8100                           2001 K Street, NW
    rcahill@cooley.com                            Washington, DC 20006
                                                  Telephone: (202) 223-7300
                                                  Fax: (202) 223-7420
                                                  kdunn@paulweiss.com
                                                  wisaacson@paulweiss.com
                                                  jphillips@paulweiss.com

    Alan Levine (pro hac vice)                    David E. Mills (pro hac vice)
    Philip Bowman (pro hac vice)                  Joshua M. Siegel (VSB 73416)
    COOLEY LLP                                    COOLEY LLP
    1114 Avenue of the Americas, 46th Floor New   1299 Pennsylvania Avenue, NW
    York, NY 10036                                Suite 700
    Telephone: (212) 479-6260                     Washington, DC 20004
    Fax: (212) 479-6275                           Telephone: (202) 842-7800
    alevine@cooley.com                            Fax: (202) 842-7899
    pbowman@cooley.com                            dmills@cooley.com
                                                  jsiegel@cooley.com

    J. Benjamin Rottenborn (VSB 84796)
    WOODS ROGERS PLC
    10 South Jefferson St., Suite 1400
    Roanoke, VA 24011
    Telephone: (540) 983-7600
    Fax: (540) 983-7711
    brottenborn@woodsrogers.com

                                                  Counsel for Plaintiffs




                                              3
Case 3:17-cv-00072-NKM-JCH Document 1052 Filed 09/08/21 Page 4 of 5 Pageid#: 17581




                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 8, 2021, I filed the foregoing with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Elmer Woodard                                      David L. Campbell
    5661 US Hwy 29                                     Justin Saunders Gravatt
    Blairs, VA 24527                                   Duane, Hauck, Davis & Gravatt, P.C.
    isuecrooks@comcast.net                             100 West Franklin Street, Suite 100
                                                       Richmond, VA 23220
    James E. Kolenich                                  dcampbell@dhdglaw.com
    Kolenich Law Office                                jgravatt@dhdglaw.com
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249                               Counsel for Defendant James A. Fields, Jr.
    jek318@gmail.com

    Counsel for Defendants Jason Kessler, Nathan
    Damigo, and Identity Europa, Inc. (Identity
    Evropa)

    Bryan Jones                                        William Edward ReBrook, IV
    106 W. South St., Suite 211                        The ReBrook Law Office
    Charlottesville, VA 22902                          6013 Clerkenwell Court
    bryan@bjoneslegal.com                              Burke, VA 22015
                                                       edward@rebrooklaw.com
    Counsel for Defendants Michael Hill, Michael
    Tubbs, and League of the South               Counsel for Defendants Jeff Schoep, National
                                                 Socialist Movement, Nationalist Front,
                                                 Matthew Parrott, Traditionalist Worker Party
                                                 and Matthew Heimbach

    Joshua Smith
    Smith LLC
    807 Crane Avenue
    Pittsburgh, PA 15216-2079
    joshsmith2020@gmail.com

    Counsel for Defendants Matthew Parrott,
    Traditionalist Worker Party and Matthew
    Heimbach




                                                   4
Case 3:17-cv-00072-NKM-JCH Document 1052 Filed 09/08/21 Page 5 of 5 Pageid#: 17582




           I hereby certify that on September 8, 2021, I also served the following non-ECF
   participants via mail and electronic mail:

    Richard Spencer                              Christopher Cantwell
    richardbspencer@icloud.com                   Christopher Cantwell 00991-509
    richardbspencer@gmail.com                    USP Marion, 4500 Prison Rd.
                                                 P.O. Box 2000
                                                 Marion, IL 62959

    Vanguard America                             Robert “Azzmador” Ray
    c/o Dillon Hopper                            azzmador@gmail.com
    dillon_hopper@protonmail.com

    Elliott Kline a/k/a Eli Mosley
    eli.f.mosley@gmail.com
    deplorabletruth@gmail.com
    eli.r.kline@gmail.com


                                                 _________________
                                                 Michael L Bloch (pro hac vice)
                                                 KAPLAN HECKER & FINK LLP

                                                 Counsel for Plaintiffs




                                             5
